Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on July 28, 2021 is acknowledged.
3.	Claims 1-20 are pending in this application.

Restriction
4.	Applicant’s election without traverse of Group 1 (claims 1-7) and the election of SEQ ID NO: 2 without any N- or C-terminal modification in the reply filed on July 28, 2021 is acknowledged. Restriction requirement is deemed to be proper and is made FINAL in this office action. Claims 8-20 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. A search was conducted on the elected species and prior art was found. Claims 5-6 are withdrawn from further consideration as being drawn to nonelected species. Claims 1-4 and 7 are examined on the merits in this office action.


EXAMINER’S COMMENTS
5.	It is noted that the Examiner made an error in the Restriction requirement mailed on June 1, 2021. Claim 1 recites “An isolated peptide having a length of 7 amino acids to 20 amino acids and comprising an amino acid sequence having at least 65% sequence identity to SEQ ID NO: 2.” Claim 4 recites “An isolated peptide consisting of the Group 1 will be revised to be drawn to an isolated peptide having a length of 6 to 20 amino acids and comprising an amino acid sequence having at least 65% sequence identity to SEQ ID NO: 2, since search for SEQ ID NO: 2 would result in longer peptides comprising SEQ ID NO: 2. Please see attached interview summary.

Objections
6.	The drawings are objected to because some of the figures are missing the units from the Y axis. For example, Figure 1B, 3A, 3B and 3D are missing the Y-axis units.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.



Rejections
35 U.S.C. 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-4 and 7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. Claim(s) 1-4 recite(s) a naturally occurring peptide/protein fragment, which is not markedly different from its naturally occurring counterpart because it conveys the same amino acid sequences at the residues 25-30 for instant SEQ ID NO: 2 of the naturally occurring 
The rationale for this determination is explained below and is based on the analysis presented in the MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture or composition of matter? The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2a Prong 1: Is the claim directed to a law of nature, a natural phenomenon (Product of nature), or an abstract idea? The claims are directed to a natural phenomenon, specifically a natural-based product limitation. 
Step 2a Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring.
As evidenced by UniProt A0A0A6YY89_MOUSE (see amino acids 25-30, enclosed) instant SEQ ID NO: 2 is a fragment of a naturally occurring protein isolated Mus musculus (Mouse). As evidenced by Forbes et al (US 2006/0153853), instant SEQ ID NO: 2 is isolated from Homo sapiens (see SEQ ID NOs: 1 and 9). As evidenced by Forbes parent (US Patent No. 9060961), instant SEQ ID NO: 2 is a fragment of a peptide isolated from Homo sapiens (see SEQ ID NOs: 12 (residues 6-11) and 30 (residues 1-6)).
The term “ pharmaceutical composition” is not specifically defined in the specification.  Although one of ordinary skill in the art would construe the limitation “pharmaceutical composition” to mean isolated or purified or having additional components, this does not render the claim markedly different from what exists in nature, because the other components may also be naturally occurring, such as water. Myriad clarified that not every change to a product will result in a marked difference, and that the mere recitation of particular words (e.g., “isolated”) in the claims does not automatically confer eligibility. Id. at 2119. See also Mayo, 132 S. Ct. at 1294 (eligibility does not “depend simply on the draftsman' s art”).  
Step 2b: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception.  Specifically, the claims do not include any elements in addition to the natural product.
 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claims 20-35 do not qualify as eligible subject matter.
Please see Example 7 (claim 1 analysis), Example 28 (claim 3 analysis) and Example 30 (claims 1-2 analyses) of MPEP 2106. 

35 U.S.C. 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbes patent (US 2006/0153853  or issued as US Patent No. 7488798).
12.	Forbes patent teaches a 6mer peptide sequence that is exactly the same as instant SEQ ID NO: 2 (see SEQ ID NOs: 1 and 9), meeting the limitation of instant claim 4. Since the reference teaches the 6mer sequence that is identical to instant SEQ ID NO: 2, the reference anticipates instant claim 4.

13.	Claim(s) 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forbes reference (US 2009/0075876).
14.	Forbes references teaches a 6mer peptide sequence that is exactly the same as instant SEQ ID NO: 2 (see SEQ ID NOs: 1 and 9), meeting the limitation of instant claim .

15.	Claims 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Russo et al (US 2008/0286287).
16.	Russo et al teach a 6mer peptide sequence that is exactly the same as instant SEQ ID NO: 2 (see SEQ ID NO: 12), meeting the limitation of instant claim 4. Since the reference teaches the 6mer sequence that is identical to instant SEQ ID NO: 2, the reference anticipates instant claim 4.

17.	Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Disis et al (US Patent No. 9060961).
18.	Disis et al teach a 15mer peptide sequence comprising instant SEQ ID NO: 2 (see SEQ ID NOs: 12 (residues 6-11) and 30 (residues 1-6)), meeting the limitation of instant claims 1-3. Disis et al further teach a pharmaceutical composition comprising the peptides and pharmaceutically acceptable excipient (see column 23, lines 11-34), meeting the limitation of instant claim 7. Since the reference teaches the 15mer peptide comprising instant SEQ ID NO: 2 that has at least 65% sequence identity to SEQ ID NO: 2, the reference anticipates instant claims 1-3 and 7.

19.	Claim(s 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mark et al (Biochemistry, 2005, 44, 3644-3652).


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982.  The examiner can normally be reached on Monday-Thursday 5:30 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JULIE HA/Primary Examiner, Art Unit 1654